09/22/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANiC
                                                                                         Case Number: PR 06-0422


                                        PR 06-0422                               SEP 2 2 2020
                                                                                       Greenwood
                                                                             Clerk of Suprema Court
                                                                                State of Montana

 IN THE MATTER OF THE PETITION OF
                                                                            ORDER
 DENNIS MARK GRIMM,JR.


       Dennis Mark Grimm, Jr., has petitioned the Court to waive the three-year test
requirement for the Multistate Professional Responsibility Examination (MPRE) for
purposes of his application for admission by motion to the State Bar of Montana. By rule,
applicants for adrnission by motion must provide evidence of the requisite score on an
MPRE taken "within three years preceding the date ofthe application for admission." Rule
IV.A.3, Rules of Admission. Grimm passed the MPRE in 1993 when seeking admission
to the practice of law in the State of Maryland, and in 1994 when seeking admission in the
State of Pennsylvania. He was admitted to both of those Bars and has practiced law
continuously for over 27 years "without any ethical or disciplinary issues in any jurisdiction
where licensed." Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Dennis Mark Grimrn, Jr., to waive
the three-year test requirement for the MPRE for purposes of his current application for
admission by rnotion to the State Bar of Montana is GRANTED.
       The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
       DATED this Z2.- day of September, 2020.




                                                            Chief Justice
AJJ.064-
    1 .
.;/